ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application Nos. JP 2017-086869 and JP 2017-225719, filed on April 26th 2017 and November 24th 2017, respectively.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on October 24th 2019 and May 20th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Enta (WO 2016/199670; “Enta”; refer to attached translation) is the most relevant prior art.
Enta discloses all of the claims subject matter except for the plurality of second engaging portions (41) includes at least two second engaging portions having different distance from a rotary shaft (39) of the first rotational element (38).
Regarding claim 12, Enta (WO 2016/199670; “Enta”; refer to attached translation) is the most relevant prior art.
Enta discloses a striking mechanism (23) comprising:
a main body portion (Fig. 4) movable in a first direction (pg. 89 para. 3) and a second direction (pg. 88 para. 10) opposite to the first direction; and
a plurality of first engaging portions (42a) protruding from the main body portion (Fig. 4) in a direction intersecting with a moving direction (B2) of the main body portion and arranged at intervals in the moving direction (B2; Fig. 4),
the striking mechanism (23) being moved in the second direction (pg. 88 para. 10) by rotation of a rotational element (38) having a plurality of second engaging portions (41) engaged with the plurality of first engaging portions (42a; pg. 88 para. 2).
Enta fails to disclose wherein the plurality of first engaging portions (42a) include at least two first engaging portions having different protrusion amounts from the main body portion.
Regarding claim 13, Enta (WO 2016/199670; “Enta”; refer to attached translation) is the most relevant prior art.
Enta discloses a moving mechanism (76) comprising:
a rotational element (38) rotatable about an axis line (B2); and
a transmitter (41) provided in a rotation direction of the rotational element (38) and configured to transmit a force to a striking mechanism (23; via elements 42a) which is moved in a first direction to strike a fastener (pg. 89 para. 3), thereby moving the striking mechanism (23) in a second direction (pg. 88 para. 10) opposite to the first direction..
Enta fails to disclose wherein a distance from the axis line (B2) to the transmitter (41) differs in the rotation direction of the rotational element (38).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/         Primary Examiner, Art Unit 3731